Exhibit 10.1

 


SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT (“Agreement”) is made as of 21 October 2013 by and
between CAMAC Energy Inc., a Delaware corporation (the “Company”), and the
Public Investment Corporation (SOC) Limited (registration number
2005/009094/06), a state-owned company registered and duly incorporated in
accordance with the laws of the Republic of South Africa, (acting in its
capacity as Agent and Representative of its client, The Government Employees
Pension Fund) (the “Investor”).

 

Recitals

 

A.     The Company and the Investor are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”) and Regulation S (“Regulation S”),
both as promulgated by the U.S. Securities and Exchange Commission (the “SEC”)
under the United States Securities Act of 1933, or any successor statute, and
the rules and regulations promulgated thereunder (the “Securities Act”);

 

B.     The Investor is the asset management company for its client, the
Government Employees Pension Fund (“GEPF”) and has the general mandate to invest
funds on behalf of GEPF and the acquisition of Shares in the Company by The
Investor, constitutes an investment by PIC as Agent and Representative of the
GEPF;

 

C.     The Investor wishes to purchase from the Company, and the Company wishes
to sell and issue to the Investor, upon the terms and conditions stated in this
Agreement (the “Private Placement”), an aggregate of 376,884,422 (three hundred
and seventy-six million, eight hundred and eighty-six thousand, four hundred and
twenty-two) shares of the Company’s Common Stock, par value $0.001 per share;
and

 

D.     Contemporaneous with First Closing of the Private Placement, the parties
hereto will execute and deliver a Registration Rights Agreement, in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”), pursuant to
which the Company will agree to provide certain registration rights under the
Securities Act and applicable United States state securities laws.

 

Agreement

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.1     Definitions. In addition to those terms defined above and elsewhere in
this Agreement, for the purposes of this Agreement, the following terms shall
have the meanings set forth below:

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Allied” means Allied Energy PLC, a company incorporated in the Federal Republic
of Nigeria.

 

“Allied Asset Acquisition Closing” means the “Closing” as defined in the Allied
Asset Purchase Agreement.

 

“Allied Asset Consideration Shares” means those shares of Common Stock to be
issued to Allied by the Company as part of the consideration for the Allied
Assets in accordance with the Allied Asset Purchase Agreement.

 

“Allied Asset Purchase Agreement” means the Asset Purchase Agreement by and
between the Company and Allied with respect to the purchase by the Company of
the Allied Assets.

 

“Allied Assets” means the “Transferred Interests” as defined in the Allied Asset
Purchase Agreement.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City and the Republic of South Africa are open for the general
transaction of business.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company, and any securities into which the Common Stock may be reclassified.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Company” has the meaning set forth in the Preamble.

 

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).

 

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

 

 
2

--------------------------------------------------------------------------------

 

 

“Disclosure Schedules” means the schedules delivered herewith in response to the
representations and warranties set forth in Section 4.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“FINRA” has the meaning set forth in Section 4.5.

 

“First Closing” has the meaning set forth in Section 2.1.

 

“First Closing Date” has the meaning set forth in Section 3.1.

 

“First Purchase Price” has the meaning set forth in Section 2.1.

 

“First Shares” has the meaning set forth in Section 2.1.

 

“GAAP” has the meaning set forth in Section 1.2(j).

 

“Indemnified Person” has the meaning set forth in Section 8.3.

 

“Indemnifying Person” has the meaning set forth in Section 8.3.

 

“Investment Representations” has the meaning set forth in Section 6.3(a).

 

“Investor” has the meaning set forth in the Preamble.

 

“JSE” means the JSE Limited (registration number 2005/022939/06), a public
company organized under the laws of the Republic of South Africa and licensed to
operate an exchange under the Financial Markets Act No. 19 of 2012 of the
Republic of South Africa.

 

“Knowledge” means, with respect to the Company, the actual knowledge of Dr. Kase
Lawal, Segun Omidele, Nicolas Evanoff or Earl McNiel.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Losses” has the meaning set forth in Section 8.2.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise) or
business of the Company and its Subsidiaries taken as a whole, or (ii) the
ability of the Company to perform its obligations under the Transaction
Documents. For the purposes of this definition of Material Adverse Effect, none
of the following facts, events, changes or effects or occurrences shall be
deemed to constitute a Material Adverse Effect:

 

(a) changes in economic or political conditions of the United States, the
Republic of South Africa, Nigeria or elsewhere in the world, or changes in
financing, banking, currency or capital markets in general;

 

 

 
3

--------------------------------------------------------------------------------

 

 

(b) changes of laws of general applicability, or interpretations thereof, or
changes in GAAP, or the interpretations thereof, after the date hereof;

 

(c) changes affecting industries, markets or geographical areas in which the
business of the Company and its Subsidiaries is conducted, including changes in
commodity prices;

 

(d) the announcement of the execution of this Agreement or the negotiation,
execution, or performance of this Agreement or the transactions contemplated
hereby or communication by Company, Investor or any of their respective
Affiliates of their plans or intentions (including in respect of employees) with
respect to the business of the Company and its Subsidiaries, including losses or
threatened losses of, or any adverse change in the relationship with, employees,
customers, vendors, suppliers, distributors, landlords, financing sources,
licensors, licensees, governmental authorities or others having relationships
with the Company or any of its Subsidiaries;

 

(e) the consummation of the transactions contemplated by this Agreement or any
actions by Investor or the Company required to be taken pursuant to this
Agreement;

 

(f) any natural disaster or any acts of terrorism, sabotage, military action,
armed hostilities or war (whether or not declared) or any escalation or
worsening thereof, whether or not occurring or commenced before or after the
date of this Agreement;

 

(g) any failure by the Company and its Subsidiaries to meet any published or
internally prepared estimates or forecasts of revenues, earnings or other
financial projections, hydrocarbon production, hydrocarbon reserves or
resources, performance measures or operating statistics; provided, however, that
the underlying causes of any such failure, except as may be provided in
subsections (a), (b), (c), (d), (e) and (f) of this definition, shall not be
excluded by this clause (g) of this definition;

 

(h) seasonal changes of a cyclical nature in the results of operations of the
Company or its Subsidiaries;

 

(i) a decline in the price, or a change in the trading volume, of the Common
Stock on the NYSE MKT stock exchange; or

 

(j) taking or not taking any action at the request of, or with the consent of,
Investor.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Private Placement” has the meaning set forth in Recital B.

 

 

 
4

--------------------------------------------------------------------------------

 

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Prohibited Transaction” has the meaning set forth in Section 5.11.

 

“Registration Rights Agreement” has the meaning set forth in Recital C.

 

“Regulation D” has the meaning set forth in Recital A.

 

“Regulation S” has the meaning set forth in Recital A.

 

“Required Approvals” has the meaning set forth in Section 4.5.

 

“SARB” has the meaning set forth in Section 6.1(d).

 

“SEC” has the meaning set forth in Recital A.

 

“SEC Filings” has the meaning set forth in Section 4.7.

 

“Second Closing” has the meaning set forth in Section 2.2.

 

“Second Closing Date” has the meaning set forth in Section 3.1.

 

“Second Purchase Price” has the meaning set forth in Section 2.2.

 

“Second Shares” has the meaning set forth in Section 2.2.

 

“Securities Act” has the meaning set forth in Recital A.

 

“Shares” has the meaning set forth in Section 2.2.

 

“Subsidiaries” has the meaning set forth in Section 4.1.

 

“Trading Affiliates” has the meaning set forth in Section 5.11.

 

“Trading Market” means the NYSE MKT stock market and the South African
securities exchange operated by the JSE.

 

“Transaction Documents” means this Agreement and the Registration Rights
Agreement.

 

1.2           Certain Interpretive Matters and Rules of Construction.

 

(a)     The exhibits and Disclosure Schedules attached to this Agreement
constitute a part of this Agreement and are incorporated herein for all
purposes. All underscored article, section, subsection and exhibit references
used in this Agreement are to articles, sections, subsections and exhibits to
this Agreement unless otherwise specified.

 

 

 
5

--------------------------------------------------------------------------------

 

 

(b)    The headings preceding the text of articles and sections included in this
Agreement and the headings to the Disclosure Schedules attached to this
Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement.

 

(c)     Each of the Disclosure Schedules will apply only to the corresponding
Section or subsection of this Agreement, unless and only to the extent that the
applicability of a disclosure on a Disclosure Schedule to one or more other
Disclosure Schedules is reasonably apparent from the text of such disclosure.

 

(d)     Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to mean and to be followed by the words “without
limitation.” The rule of contract construction known as “ejusdem generis” shall
not apply to this Agreement.

 

(e)     The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement.

 

(f)      All terms defined in this Agreement have the same meanings when used in
any certificate or any other document made or delivered pursuant hereto unless
otherwise defined therein.

 

(g)     The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.

 

(h)     All references to “$” or dollar amounts will be to lawful currency of
the United States of America.

 

(i)       References to a Person are also to its permitted successors and
assigns.

 

(j)      Each accounting term not otherwise defined in this Agreement has the
meaning assigned to it in accordance with United States generally accepted
accounting principles applied on a consistent basis during the applicable
periods (“GAAP”).

 

(k)     Time is of the essence in this Agreement. To the extent the term “day”
or “days” is used, it will mean calendar days unless referred to as a “Business
Day”. Whenever any action must be taken hereunder on or by a day that is not a
Business Day, then such action may be validly taken on or by the next day that
is a Business Day.

 

(l)      No provision of this Agreement will be interpreted in favor of, or
against, any of the parties hereto by reason of the extent to which any such
party or its counsel participated in the drafting thereof or by reason of the
extent to which any such provision is inconsistent with any prior draft hereof
or thereof.

 

 

 
6

--------------------------------------------------------------------------------

 

 

(m)     Each party hereto acknowledges that it and its attorneys have been given
an equal opportunity to negotiate the terms and conditions of this Agreement and
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting party or any similar rule operating against the drafter of
an agreement shall not be applicable to the construction or interpretation of
this Agreement.

 

(n)     Any reference herein to any law, statute, rule or regulation shall be
construed as referring to such law, statute, rule or regulation as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time and references to particular provisions of a law include a reference to the
corresponding provisions of any prior or succeeding law.

 

2.            Purchase and Sale of the Shares.

 

2.1     Subject to the terms and conditions of this Agreement, on the First
Closing Date, the Investor shall purchase, and the Company shall sell and issue
to the Investor, 188,442,211 (one hundred and eighty-eight million, four hundred
and forty-two thousand, two hundred and eleven) shares of Common Stock (the
“First Shares”) in exchange for the First Purchase Price as specified in Section
3 below (the “First Closing”). The aggregate purchase price for the First Shares
to be purchased by the Investor at the First Closing shall be $135,000,000.00
(the “First Purchase Price”).

 

2.2     Subject to the terms and conditions of this Agreement, on the Second
Closing Date, the Investor shall purchase, and the Company shall sell and issue
to the Investor, 188,442,211 (one hundred and eighty-eight million, four hundred
and forty-two thousand, two hundred and eleven) shares of Common Stock (the
“Second Shares”, and together with the First Shares, the “Shares”) in exchange
for the Second Purchase Price as specified in Section 3 below (the “Second
Closing”). The aggregate purchase price for the Second Shares to be purchased by
the Investor at the Second Closing shall be $135,000,000.00 (the “Second
Purchase Price”).

 

3.            Closing.

 

3.1     Closing Date. The First Closing shall occur on the First Closing Date
and the Second Closing shall occur on the Second Closing Date. The First Closing
and the Second Closing shall occur at the offices of Edward Nathan Sonnenbergs
Inc., 150 West Street, Sandton, Johannesburg, South Africa 2196. The date and
time of the First Closing (the “First Closing Date”) shall be 9:00 a.m.,
Johannesburg time, as soon as practicable after the last of the conditions to
the First Closing set forth in Sections 6.1 and 6.3 are satisfied or waived, but
in no event later than the fifth (5th) Business Day thereafter, unless the
parties agree in writing to change the First Closing to another time, date or
place. The date and time of the Second Closing (the “Second Closing Date”) shall
be 9:00 a.m., Johannesburg time, on the later of (i) 90 days after the First
Closing, (ii) October 31, 2013, and (iii) as soon as practicable after the last
of the conditions to the Second Closing set forth in Sections 6.2 and 6.4 are
satisfied or waived, but in no event later than the fifth (5th) Business Day
thereafter, unless the parties agree in writing to change the First Closing to
another time, date or place.

 

 

 
7

--------------------------------------------------------------------------------

 

 

3.2     Form of Payment. On the First Closing Date, (i) the Investor shall pay
the First Purchase Price to the Company for the First Shares to be issued and
sold to the Investor at the First Closing by wire transfer of immediately
available funds into a bank account held by the Company and nominated by the
Company through notice in writing to the Investor prior to the First Closing
Date, and (ii) the Company shall deliver to the Investor one or more stock
certificates, free and clear of all restrictive and other legends (except as
expressly provided in Section 5.7 hereof), evidencing the number of First
Shares, duly executed on behalf of the Company and registered in the name of the
Investor. On the Second Closing Date, (i) the Investor shall pay the Second
Purchase Price to the Company for the Second Shares to be issued and sold to the
Investor at the Second Closing, by wire transfer of immediately available funds
into a bank account held by the Company and nominated by the Company through
notice in writing to the Investor prior to the Second Closing Date, and (ii) the
Company shall deliver to the Investor one or more stock certificates, free and
clear of all restrictive and other legends (except as expressly provided in
Section 5.7 hereof), evidencing the number of Second Shares, duly executed on
behalf of the Company and registered in the name of the Investor.

 

4.        Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that, except as set forth in the
Disclosure Schedules delivered herewith:

 

4.1     Subsidiaries. All of the direct and indirect subsidiaries of the Company
are set forth on Exhibit B to this Agreement (the “Subsidiaries”). The Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary free and clear of any Liens, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

 

4.2     Organization, Good Standing and Qualification. The Company and each of
its Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in a
Material Adverse Effect, and to the Company’s knowledge no Proceeding has been
instituted in any such jurisdiction revoking, limiting, curtailing or seeking to
revoke, limit or curtail such power and authority or qualification.

 

4.3     Authorization. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
therewith, other than the obtaining of the Required Approvals. Each Transaction
Document has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof and thereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

 

 
8

--------------------------------------------------------------------------------

 

 

4.4     No Conflicts. The execution, delivery and performance by the Company of
the Transaction Documents, the issuance and sale of the Shares and the
consummation by it of the transactions contemplated hereby and thereby do not
and will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of any agreement, credit facility, debt or other instrument (evidencing
a Company or Subsidiary debt or otherwise) or other contract to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound or affected, or (iii) subject to the
obtaining of the Required Approvals, conflict with or result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including United States federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not reasonably be expected to result in a Material Adverse
Effect.

 

4.5     Filings, Consents and Approvals. The Company is not required to obtain
any approval, consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any United States federal, state, local or
other governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the press releases required pursuant to Section 9.6 of this Agreement,
(ii) the filing with the SEC of the Proxy Statement (as defined in the Allied
Asset Purchase Agreement), (iii) the Required CEI Stockholder Vote (as defined
in the Allied Asset Purchase Agreement), (iv) application(s) to each applicable
Trading Market for the listing of the Shares for trading thereon in the time and
manner required thereby, (v) as may be required under the rules and regulations
of the Financial Industry Regulatory Authority (“FINRA”), and (vi) such filings
as are required to be made under applicable United States state securities laws
(clauses (i) through (vi) of this Section 4.5 are collectively the “Required
Approvals”).

 

4.6     Issuance of the Shares. On or before the First Closing Date, the Shares
will be duly and validly authorized and, when issued and paid for pursuant to
this Agreement, will be validly issued, fully paid and non-assessable, and shall
be free and clear of all Liens (other than those created by the Investor) except
for restrictions on transfer set forth in the Transaction Documents or imposed
by applicable securities laws. Except for the Required Approvals, no further
approval or authorization of any stockholder, the Company’s Board of Directors
or others is required for the issuance and sale of the Shares. Except for the
Registration Rights Agreement, there are no stockholders’ agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the Knowledge of the Company,
between or among any of the Company’s stockholders.

 

 

 
9

--------------------------------------------------------------------------------

 

 

4.7     SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two (2) years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Filings”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Filings
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Filings, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Filings
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of and
for the dates thereof and the consolidated results of operations and cash flows
for the periods then ended, subject, in the case of unaudited statements, to
normal, immaterial, year-end audit adjustments. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Exchange Act or the Securities
Act.

 

4.8     Disclosure. Except with respect to the material terms, conditions and
subject matter of the transactions contemplated by the Transaction Documents and
the Allied Asset Purchase Agreement, the Company confirms that neither it nor
any other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, nonpublic information that is not otherwise disclosed in the SEC
Filings. The Company understands and confirms that the Investor will rely on the
foregoing representation in effecting transactions in securities of the Company.
All of the disclosure furnished by or on behalf of the Company to the Investor
regarding the Company, its business and the transactions contemplated hereby,
including the Disclosure Schedules to this Agreement, is to the Company’s
knowledge true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
12 months preceding the date of this Agreement taken as a whole do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made and when
made, not misleading. The Company acknowledges and agrees that the Investor
neither makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 5 hereof.

 

 

 
10

--------------------------------------------------------------------------------

 

 

4.9     Acknowledgment Regarding Investor’s Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s-length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Investor or any of
its respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Investor’s purchase of the Shares. The Company further represents to the
Investor that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

4.10     Conduct of the Parties. The Company acknowledges and agrees, that with
respect to the transactions contemplated herein, that it and its Affiliates will
not have made, offered, or authorized, requested, received, or accepted and will
not make, offer or authorize, request, receive or accept with respect to the
matters which are the subject of this Agreement, any payment, gift, promise or
other advantage, whether directly or indirectly through any other Person or
entity, to or for the use or benefit of any public official, including any
Person holding a legislative, administrative or judicial office, or any Person
employed by or acting on behalf of any governmental authority or agency, public
agency, public enterprise or public international organization, or any political
party or political party official or candidate for office, or any other Person,
where such payment, gift, promise or advantage would violate or result in a
violation of (i) the applicable anti-corruption or anti-bribery laws of the
Republic of South Africa, (ii) the applicable principles described in the
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, signed in Paris on December 17, 1997, which entered into
force on February 15, 1999 or (iii) the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

5.            Representations and Warranties of the Investor. The Investor
hereby represents and warrants to the Company that:

 

5.1     Organization and Existence. The Investor is a validly existing state
owned company registered and duly incorporated in accordance with the laws of
the Republic of South Africa and has all requisite corporate power and corporate
authority to purchase and hold the Shares in its capacity as Agent and
Representative of the GEPF and for the account and benefit of the GEPF, pursuant
to this Agreement. Investor has not been formed for the specific purpose of
acquiring the Shares.

 

 

 
11

--------------------------------------------------------------------------------

 

 

5.2     Authorization; Non-contravention. The execution and delivery by the
Investor of this Agreement and the other Transaction Documents and the
performance of all of its obligations hereunder and thereunder does not and
shall not: (i) contravene any law or regulation to which the Investor is
subject; or (ii) contravene any provisions of the Investor’s constitutional
documentation or (iii) contravene or conflict with any contract to which the
Investor is a party. This Agreement and the other Transaction Documents have
been duly authorized by all necessary actions of the Investor’s directors or
investment committee, as the case may be, and the Investor has taken all
necessary corporate actions required to empower and authorize it to enter into
this Agreement and each of the other Transaction Documents. This Agreement and
the other Transaction Documents constitute the valid and legally binding
obligations of the Investor, enforceable against the Investor in accordance with
their respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

 

5.3     Purchase Entirely for Own Account. The Shares to be received by the
Investor hereunder will be acquired pursuant to the Investor’s general mandate
as investment manager for the GEPF’s account, and however not with a view to the
resale or distribution of any part thereof in violation of the Securities Act,
and the Investor has no present intention of selling, granting any participation
in, or otherwise distributing the same in violation of the Securities Act. The
Investor does not have any agreement or understanding, whether or not legally
binding, direct or indirect, with any other Person to sell or otherwise
distribute the Shares. The Investor is not a broker-dealer registered with the
SEC under the Exchange Act or an entity engaged in a business that would require
it to be so registered.

 

5.4     Investment Experience. The Investor acknowledges that it can bear the
economic risk, including the risk of complete loss, of its investment in the
Shares and has such knowledge and experience in financial or business matters
that it is capable of evaluating the merits and risks of the investment
contemplated hereby. The Investor understands that the purchase of the Shares
involves substantial risk.

 

5.5     Disclosure of Information. The Investor has had an opportunity to
receive all additional information related to the Company requested by it and to
ask questions of and receive answers from the Company regarding the terms and
conditions of the issuance and sale of the Shares and the business, properties,
prospects and financial condition of the Company and to obtain any additional
information requested and has received and considered all information the
Investor deems relevant to make an informed decision to purchase the Shares. The
Investor acknowledges that it has access to the SEC Filings through the SEC’s
EDGAR website. Neither such inquiries nor any other due diligence investigation
conducted by the Investor shall modify, amend or affect the Investor’s right to
rely on the Company’s representations and warranties contained in this
Agreement. The Investor is not actually aware of any fact, circumstance or
condition which it believes constitutes a material breach of any representation
or warranty by the Company contained in this Agreement.

 

5.6     Restricted Securities. The Investor understands that the Shares are
characterized as “restricted securities” under the United States federal
securities laws inasmuch as they are being acquired from the Company in a
transaction exempt from registration and that under such laws and applicable
regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances.

 

 

 
12

--------------------------------------------------------------------------------

 

 

5.7     Legends. It is understood that certificates evidencing the Shares will
bear the following or substantially similar legends:

 

(a)     THESE SECURITIES WERE ISSUED PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION PROVISIONS UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”)
PROVIDED BY RULE 506 OF REGULATION D PROMULGATED THEREUNDER OR SECTION 4(a)(2)
OF SUCH ACT AND IN AN OFFSHORE TRANSACTION TO A PERSON WHO WAS NOT A U.S. PERSON
PURSUANT TO REGULATION S UNDER SUCH ACT (“REGULATION S”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO
ANY “U.S. PERSON” (AS DEFINED IN REGULATION S) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE
ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE SECURITIES ACT.

 

(b)     If required by the authorities of any state in connection with the
issuance of sale of the Shares, the legend required by such state authority.

 

5.8     Investor Status. The Investor is an “accredited investor” as defined in
Rule 501 of Regulation D and is not a “U.S. Person” as defined in Rule 903 of
Regulation S.

 

5.9     No General Solicitation. The Investor did not learn of the investment in
the Shares by means of any form of general or public solicitation or general
advertising, or publicly disseminated advertisements or sales literature,
including (i) any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media, or broadcast over
television or radio, or (ii) any seminar or meeting to which such Investor was
invited by any of the foregoing means of communications.

 

5.10     Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or the Investor
for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of the Investor.

 

5.11     Prohibited Transactions. Since the time the Investor learned of the
Private Placement, neither the Investor nor any Affiliate of such Investor that
(i) has or had knowledge of the transactions contemplated hereby, (ii) has or
shares discretion relating to the Investor’s investments, trading or information
concerning the Investor’s investments, including in respect of the Shares, or
(iii) is subject to the Investor’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”), directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the Exchange Act) with respect to the Common Stock, granted any other
right (including, without limitation, any put or call option) with respect to
the Common Stock or with respect to any security that includes, relates to or
derives any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Shares (each, a “Prohibited Transaction”).
The Investor shall not, and shall cause its Trading Affiliates not to, engage,
directly or indirectly, in a Prohibited Transaction during the period from the
date hereof until such time as (i) the Second Closing is first publicly
announced or (ii) this Agreement is terminated pursuant to Section 6.5 hereof.
Notwithstanding the foregoing, for the avoidance of doubt, nothing contained
herein shall constitute a representation or warranty, or preclude any actions,
with respect to the identification of the availability of, or securing of,
available shares to borrow in order to effect short sales or similar
transactions in the future.

 

 

 
13

--------------------------------------------------------------------------------

 

 

5.12     Availability of Funds. The Investor currently has sufficient
immediately available funds in cash to pay the First Purchase Price at the First
Closing and will have sufficient immediately available funds in cash to pay the
Second Purchase Price at the Second Closing, all without any consent or approval
required by any Person.

 

5.13     Conduct of the Parties. The Investor acknowledges and agrees, that with
respect to the transactions contemplated herein, that it and its Affiliates will
not have made, offered, or authorized, requested, received, or accepted and will
not make, offer or authorize, request, receive or accept with respect to the
matters which are the subject of this Agreement, any payment, gift, promise or
other advantage, whether directly or indirectly through any other Person or
entity, to or for the use or benefit of any public official, including any
Person holding a legislative, administrative or judicial office, or any Person
employed by or acting on behalf of any governmental authority or agency, public
agency, public enterprise or public international organization, or any political
party or political party official or candidate for office, or any other Person,
where such payment, gift, promise or advantage would violate or result in a
violation of (i) the applicable anti-corruption or anti-bribery laws of the
Republic of South Africa, (ii) the applicable principles described in the
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, signed in Paris on December 17, 1997, which entered into
force on February 15, 1999 or (iii) the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

6.            Conditions to the First Closing and the Second Closing.

 

6.1     Conditions to the Investor’s Obligations as to the First Closing. The
obligation of the Investor to purchase the First Shares at the First Closing is
subject to the fulfillment to the Investor’s satisfaction on or prior to the
First Closing Date of the following conditions, of which (a), (g), and (h) may
each be waived by the Investor and (b), (c), (d), (e), (f) may each be waived by
the Investor and the Company jointly but not individually:

 

 

 
14

--------------------------------------------------------------------------------

 

 

(a)     The representations and warranties made by the Company in Section 4
hereof qualified as to materiality or Material Adverse Effect shall be true and
correct when made, and shall be true and correct on the First Closing Date with
the same force and effect as if they had been made on and as of such date,
except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date, and the representations and warranties made by
the Company in Section 4 hereof not qualified as to materiality or Material
Adverse Effect shall be true and correct in all material respects when made, and
shall be true and correct on the First Closing Date with the same force as
effect as if they had been made on and as of such date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date. The Company shall have performed in all
material respects all obligations and conditions herein required to be performed
or observed by it on or prior to the First Closing Date.

 

(b)     The Company shall have obtained the Required Approvals and any and all
other consents, permits, approvals, registrations and waivers necessary for
consummation of the issuance and sale of the First Shares and the consummation
of the other transactions contemplated by the Transaction Documents, all of
which shall be in full force and effect.

 

(c)     The JSE shall have unconditionally approved, in writing, the listing of
the Shares on the securities exchange operated by the JSE.   

 

(d)     The Financial Surveillance Department of the South African Reserve Bank
(“SARB”) or any commercial bank in South Africa authorized by SARB to deal in
foreign exchange shall have approved the inward listing of the Shares on the
securities exchange operated by the JSE.

 

(e)     The Company shall have executed and delivered the Registration Rights
Agreement.

 

(f)     No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, or any order of or by any governmental
authority, shall have been issued by, and no Proceeding shall have been
instituted by, any governmental authority, enjoining or preventing the
consummation of the transactions contemplated hereby or in the other Transaction
Documents.

 

(g)     The Company shall have delivered a Certificate, executed on behalf of
the Company by its Chief Executive Officer or its Chief Financial Officer, dated
as of the First Closing Date certifying to the fulfillment of the conditions
specified in subsections (a) and (b) of Section 6.1.

 

(h)     The Company shall have delivered a Certificate, executed on behalf of
the Company by its Secretary, dated as of the First Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Shares, certifying the current versions of the Amended
and Restated Certificate of Incorporation of the Company and the Amended and
Restated Bylaws of the Company and certifying as to the signatures and authority
of persons signing the Transaction Documents and related documents on behalf of
the Company.

 

 

 
15

--------------------------------------------------------------------------------

 

 

6.2     Conditions to the Investor’s Obligations as to the Second Closing. The
obligation of the Investor to purchase the Second Shares at the Second Closing
is subject to the fulfillment to the Investor’s satisfaction on or prior to the
Second Closing Date of the following conditions, of which (a) and (f) may each
be waived by the Investor and (b), (c), (d), (e) may each be waived by the
Investor and the Company jointly but not individually:

 

(a)     The representations and warranties made by the Company in Section 4.7
hereof as qualified as to materiality or Material Adverse Effect shall be true
and correct when made, and shall be true and correct on the Second Closing Date
with the same force and effect as if they had been made on and as of such date,
except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date, and the representations and warranties made by
the Company in Section 4.7 hereof not qualified as to materiality or Material
Adverse Effect shall be true and correct in all material respects when made, and
shall be true and correct on the Second Closing Date with the same force and
effect as if they had been made on and as of such date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date. The Company shall have performed in all
material respects all obligations and conditions herein required to be performed
or observed by it on or prior to the Second Closing Date.

 

(b)     The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary for consummation of the issuance
and sale of the Second Shares and the consummation of the other transactions at
the Second Closing contemplated by the Transaction Documents, all of which shall
be in full force and effect.

 

(c)     The First Closing and completion of the first drilling phase of the
Oyo-7 Well shall have occurred.

 

(d)     The Company shall have executed and delivered a stockholder’s agreement
providing the Investor with the right to designate for nomination to the
stockholders one member to the Company’s board of directors for so long as the
Investor holds 20% of the outstanding Common Stock.

 

(e)     No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, or any order of or by any governmental
authority, shall have been issued by, and no Proceeding shall have been
instituted by, any governmental authority, enjoining or preventing the
consummation of the transactions contemplated hereby or in the other Transaction
Documents.

 

 

 
16

--------------------------------------------------------------------------------

 

 

(f)     The Company shall have delivered a Certificate, executed on behalf of
the Company by its Chief Executive Officer or its Chief Financial Officer, dated
as of the Second Closing Date, certifying to the fulfillment of the conditions
specified in subsections (a) and (b) of Section 6.2.

 

6.3     Conditions to Obligations of the Company as to the First Closing. The
Company’s obligation to sell and issue the First Shares at the First Closing is
subject to the fulfillment to the satisfaction of the Company on or prior to the
First Closing Date of the following conditions, of which (a), (b), (g) and (h)
may each be waived by the Company and (c), (d), (e), (f) may each be waived by
the Investor and the Company collectively but not individually:

 

(a)     The representations and warranties made by the Investor in Section 5
hereof, other than the representations and warranties contained in Sections 5.3,
5.4, 5.5, 5.6, 5.7, 5.8, 5.9 and 5.12 (the “Investment Representations”), shall
be true and correct in all material respects when made, and shall be true and
correct in all material respects on the First Closing Date with the same force
and effect as if they had been made on and as of such date. The Investment
Representations shall be true and correct in all respects when made, and shall
be true and correct in all respects on the First Closing Date with the same
force and effect as if they had been made on and as of such date. The Investor
shall have performed in all material respects all obligations and conditions
herein required to be performed or observed by it on or prior to the First
Closing Date.

 

(b)     The Investor shall have delivered the First Purchase Price to the
Company.

 

(c)     The Company and Allied shall have executed the Allied Asset Purchase
Agreement and all conditions thereunder required to complete the Company’s
acquisition of the Allied Assets and the other transactions contemplated by the
Allied Asset Purchase Agreement, other than the payment and delivery by the
Company to Allied of the consideration required to be paid and delivered by the
Company to Allied in exchange for the sale and delivery of the Allied Assets
shall have been fulfilled or waived.

 

(d)     The JSE shall have unconditionally approved, in writing, the listing of
the Shares on the securities exchange operated by the JSE.

 

(e)     SARB or any commercial bank in South Africa authorized by SARB to deal
in foreign exchange shall have approved the inward listing of the Shares on the
securities exchange operated by the JSE.

 

(f)     No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, or any order of or by any governmental
authority, shall have been issued by, and no Proceeding shall have been
instituted by, any governmental authority, enjoining or preventing the
consummation of the transactions contemplated hereby or in the other Transaction
Documents.

 

 

 
17

--------------------------------------------------------------------------------

 

 

(g)     The Investor shall have delivered a certificate, executed on behalf of
the Investor by an authorized officer, dated as of the First Closing Date,
certifying to the fulfillment of the conditions specified in subsection (a) of
this Section 6.3.

 

(h)     The Investor shall have delivered a certificate, executed on behalf of
the Investor by its secretary, dated as of the First Closing Date, certifying
the resolutions adopted by the board of directors of the Investor approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the payment of the First Purchase Price and the Second Purchase Price in
exchange for the issuance of the Shares, certifying the current versions of the
certificate of incorporation or other formation document and the bylaws or other
governing document of the Investor and certifying as to the signatures and
authority of persons signing the Transaction Documents and related documents on
behalf of the Investor.

 

6.4     Conditions to Obligations of the Company as to the Second Closing. The
Company’s obligation to sell and issue the Second Shares at the Second Closing
is subject to the fulfillment to the satisfaction of the Company on or prior to
the Second Closing Date of the following conditions, of which (a), (c), (d), and
(e) may each be waived by the Company and (b), (f) and (g) may each be waived by
the Investor and the Company collectively but not individually:

 

(a)     The representations and warranties made by the Investor in Section 5
hereof, other than the Investment Representations, shall be true and correct in
all material respects when made, and shall be true and correct in all material
respects on the Second Closing Date with the same force and effect as if they
had been made on and as of such date. The Investment Representations shall be
true and correct in all respects when made, and shall be true and correct in all
respects on the Second Closing Date with the same force and effect as if they
had been made on and as of such date. The Investor shall have performed in all
material respects all obligations and conditions herein required to be performed
or observed by it on or prior to the Second Closing Date.

 

(b)     The Investor shall have executed and delivered the Registration Rights
Agreement.

 

(c)     The First Closing and the Allied Asset Acquisition Closing shall have
occurred.

 

(d)     The Investor shall have delivered the Second Purchase Price to the
Company.

 

(e)     The Investor shall have delivered a certificate, executed on behalf of
the Investor by an authorized officer, dated as of the Second Closing Date,
certifying to the fulfillment of the conditions specified in subsection (a) of
Section 6.4.

 

(f)     No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, or any order of or by any governmental
authority, shall have been issued by, and no Proceeding shall have been
instituted by, any governmental authority, enjoining or preventing the
consummation of the transactions contemplated hereby or in the other Transaction
Documents.

 

 

 
18

--------------------------------------------------------------------------------

 

 

(g)     No statute, rule, regulation, executive order, decree, ruling,
injunction, or interpretation shall have been enacted, entered, promulgated,
endorsed or adopted by any court or governmental authority of competent
jurisdiction or any self-regulatory organization or trading market or the staff
of any of the foregoing, having authority over the matters contemplated hereby
that prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

6.5     Termination of Obligations to Effect the First Closing or the Second
Closing; Effects.

 

(a)     The obligations of the Company, on the one hand, and the Investor, on
the other hand, to effect the First Closing or the Second Closing, as the case
may be, shall terminate as follows:

 

(i)      Upon the mutual written consent of the Company and the Investor;

 

(ii)     By election of the Company if any of the conditions set forth in
Section 6.3 with respect to the First Closing or in Section 6.4 with respect to
the Second Closing shall have become incapable of fulfillment, and shall not
have been waived by the Company or the Company and the Investor, as the case may
be;

 

(iii)     By election of the Investor if any of the conditions set forth in
Section 6.1 with respect to the First Closing or in Section 6.2 with respect to
the Second Closing shall have become incapable of fulfillment, and shall not
have been waived by the Investor or the Company and the Investor, as the case
may be; or

 

(iv)     By election of either the Company or the Investor (with respect to
itself only) if either the First Closing or the Second Closing has not occurred
on or prior to March 31, 2014;

 

provided, however, that, except in the case of clause (i) above, the party
hereto seeking to terminate its obligation to effect either the First Closing or
the Second Closing, as the case may be, may not then be in breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
or the other Transaction Documents if such breach has resulted in the
circumstances giving rise to such party’s seeking to terminate its obligation to
effect the First Closing or the Second Closing, as the case may be.

 

(b)     Nothing in this Section 6.5 shall be deemed to release any party hereto
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.

 

 

 
19

--------------------------------------------------------------------------------

 

 

7.            Covenants and Agreements of the Company.

 

7.1     Reports. The Company will furnish to the Investor such information
relating to the Company and its Subsidiaries as from time to time may reasonably
be requested by the Investor; provided, however, that the Company shall not
disclose material nonpublic information to the Investor, or to advisors to or
representatives of the Investor, unless prior to disclosure of such information
the Company identifies such information as being material nonpublic information
and provides the Investor, such advisors and representatives with the
opportunity to accept or refuse to accept such material nonpublic information
for review and the Investor enters into an appropriate confidentiality agreement
with the Company with respect thereto.

 

7.2     No Conflicting Agreements. The Company will not take any action, enter
into any agreement or make any commitment that would conflict or interfere in
any material respect with the Company’s obligations to the Investor under the
Transaction Documents.

 

7.3     Compliance with Laws. The Company will comply in all material respects
with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities, except for any noncompliance that could not reasonably
be expected to have a Material Adverse Effect.

 

7.4     Listing of Shares and Related Matters. The Company shall use its
reasonable commercial efforts to cause the Required Approvals and the approvals
described in Sections 6.1(c) and (d) and 6.3(d) and (e) to be obtained.

 

7.5     Termination of Covenants. The provisions of Section 7.1 shall terminate
and be of no further force and effect on the date on which the Company’s
obligations under the Registration Rights Agreement to register or maintain the
effectiveness of any registration covering the Registrable Securities (as such
term is defined in the Registration Rights Agreement) shall terminate.

 

7.6     Removal of Legends. Upon the earlier of (i) registration for resale
pursuant to the Registration Rights Agreement and receipt by the Company of the
Investor’s written confirmation that such Shares will not be disposed of except
in compliance with the prospectus delivery requirements of the Securities Act,
(ii) the date the Shares may be sold pursuant to Rule 144 promulgated under the
Securities Act without any volume restriction and (iii) delivery to the Company
of an opinion of counsel reasonably satisfactory to the Company, in a generally
acceptable form, to the effect that a sale, assignment or transfer of the Shares
may be made without registration under the applicable requirements of the
Securities Act and that such legend is no longer required, the Company shall,
upon the Investor’s written request, promptly cause certificates evidencing the
Investor’s Shares to be replaced with certificates which do not bear such
restrictive legends.

 

8.            Survival and Indemnification.

 

8.1     Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Second Closing of the transactions
contemplated by this Agreement for a period of one (1) year after the Second
Closing Date.

 

 

 
20

--------------------------------------------------------------------------------

 

 

8.2     Indemnification.

 

(a)     The Company agrees to indemnify and hold harmless the Investor and its
Affiliates and their respective directors, officers, employees and agents from
and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees and disbursements and
other reasonable expenses incurred in connection with investigating, preparing
or defending any action, claim or proceeding, pending or threatened, and the
costs of enforcement hereof) (collectively, “Losses”) to which such Person may
become subject as a result of any breach of representation, warranty, covenant
or agreement made by or to be performed on the part of the Company under the
Transaction Documents.

 

(b)     The Investor agrees to indemnify and hold harmless the Company and its
Affiliates and their respective directors, officers, employees and agents from
and against any and all Losses to which such Person may become subject as a
result of any breach of representation, warranty, covenant or agreement made by
or to be performed on the part of the Investor under the Transaction Documents.

 

8.3     Conduct of Indemnification Proceedings. Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, Proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 8.2, such Indemnified Person shall promptly notify
the party from whom indemnification is sought (the “Indemnifying Person”) in
writing and the Indemnifying Person shall assume the defense thereof, including
the employment of counsel reasonably satisfactory to such Indemnified Person,
and shall assume the payment of all fees and expenses; provided, however, that
the failure of any Indemnified Person so to notify the Indemnifying Person shall
not relieve the Indemnifying Person of its obligations hereunder, except to the
extent that the Indemnifying Person is materially prejudiced by such failure to
notify. In any such Proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the retention of such
counsel or (ii) in the reasonable judgment of counsel to the Indemnified Person,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. The Indemnifying Person
shall not be liable for any settlement of any Proceeding effected without its
written consent, which consent shall not be unreasonably withheld, but if
settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Person shall indemnify and hold harmless the Indemnified Person
from and against any loss or liability (to the extent stated above) by reason of
such settlement or judgment. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, the
Indemnifying Person shall not effect any settlement of any pending or threatened
Proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability arising out of such Proceeding.

 

8.4     Limitations on Indemnification.

 

 

 
21

--------------------------------------------------------------------------------

 

 

(a)     No party hereto will have any liability for indemnification under this
Section 8 in excess of the total combined value of the First Purchase Price and
the Second Purchase Price.

 

(b)     NO INDEMNIFYING PERSON SHALL BE LIABLE FOR PUNITIVE, EXEMPLARY, SPECIAL,
INCIDENTAL, CONSEQUENTIAL, LOST PROFITS OR DAMAGES OTHER THAN ACTUAL DAMAGES
SUFFERED BY ANY INDEMNIFIED PERSON WITH RESPECT TO ANY TERM OR THE SUBJECT
MATTER OF THIS AGREEMENT, WHETHER BASED ON CONTRACT, TORT, STRICT LIABILITY,
OTHER LAW OR OTHERWISE AND WHETHER OR NOT ARISING FROM THE OTHER PERSON’S OR ANY
OF ITS AFFILIATES’ SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR
OTHER FAULT; PROVIDED, HOWEVER, THAT THIS WAIVER WILL NOT LIMIT ANY LIABILITY OF
AN INDEMNIFYING PERSON TO INDEMNIFY ANY INDEMNIFIED PERSON FOR ANY LOSS ARISING
FROM DAMAGES OF ANY KIND THAT THE INDEMNIFIED PERSON IS REQUIRED TO PAY TO ANY
THIRD PARTY, INCLUDING ANY GOVERNMENTAL AUTHORITY.

 

9.            Miscellaneous.

 

9.1     Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Investor, as
applicable; provided, however, that the Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate without the
prior written consent of the Company; provided further, however, that such
transferee agrees in writing to be bound by the terms, provisions and conditions
of this Agreement, specifically including in such writing, affirmation of the
Investment Representations, as applicable to it, and that such transfer is in
compliance with all of the terms and provisions of this Agreement and permitted
by United States federal and state securities laws; and provided further,
however, that no such assignment or obligation shall diminish, release or
otherwise affect the obligations of the Investor hereunder. The provisions of
this Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in Section 8.2 of this Agreement. Notwithstanding the
foregoing, if any of the conditions set forth in Section 6.4 with respect to the
Second Closing shall have become incapable of fulfillment due to any action or
inaction of the Investor, the Company may assign its rights to receive payment
of the Second Purchase Price in whole or in part to an Affiliate and such
Affiliate shall be an express beneficiary of this Agreement.

 

9.2     Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party hereto and delivered to the other party hereto, it being
understood that both parties hereto need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by email
delivery of a portable document format, or “.pdf” data file, such signature
shall create a valid and binding obligation of the party hereto executing (or on
whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

 

 
22

--------------------------------------------------------------------------------

 

 

9.3     Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telecopier or
electronic mail, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, and (iii) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given
three (3) Business Days after delivery to such carrier. All notices shall be
addressed to the party to be notified at the address as follows, or at such
other address as such party may designate by ten (10) days’ advance written
notice to the other party:

 

If to the Company:

 

CAMAC Energy Inc.

1330 Post Oak Boulevard

Suite 2250

Fax: 713.797.2940

Email: nevanoff@camacenergy.com

Attention: Nicolas J. Evanoff, Senior Vice President, General Counsel and
Secretary

 

with a copy to:

 

Edward Nathan Sonnenbergs Inc.

150 West Street

Sandton

Johannesburg

South Africa 2146

Fax: +27.11.269.7899

Email: tlee@ens.co.za

Attention: Tony Lee

 

and to:

 

Sidley Austin LLP

1000 Louisiana

Suite 6000

Houston, TX 77002

Fax: 713.495.7799

Email: jrice@sidley.com

Attention: James L. Rice III

 

 

 
23

--------------------------------------------------------------------------------

 

 

If to the Investor by personal delivery:

 

Public Investment Corporation SOC Limited

Block C, Riverwalk Office Park

41 Matroosberg Road (corner of Garsfontein and Matroosberg Roads)

Ashlea Gardens Extension 6

Menlo Park, Pretoria

South Africa

 

If to the Investor by mail, telefax or electronic mail:

 

Public Investment Corporation

Private Bag X 187

Pretoria

South Africa

0001

Fax: +27 12 346 3276

Email: Daniel.matjila@pic.gov.za

Attention: Chief Investment Officer

 

 

9.4     Expenses. Each of the parties hereto shall pay its own costs and
expenses in connection herewith.

 

9.5     Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance, and either retroactively or prospectively), only with
the written consent of the Company and the Investor. Any amendment or waiver
effected in accordance with this Section shall be binding upon each holder of
any Shares purchased under this Agreement at the time outstanding, each future
holder of all such Shares, and the Company.

 

9.6     Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investor, except such release or announcement as the Company reasonably
determines may be required by law or the applicable rules or regulations of any
the Trading Market or any other securities exchange or securities market. By
8:30 a.m. (New York City time) on the trading day immediately following each of
the First Closing Date and the Second Closing Date, the Company shall issue a
press release disclosing the consummation of the transactions contemplated by
this Agreement. In addition, the Company will make such other filings, notices
or announcements in the manner and time required by the SEC, the NYSE MKT and
the JSE. Notwithstanding the foregoing, the Company shall not publicly disclose
the name of the Investor, or include the name of the Investor in any filing with
the SEC (other than a registration statement and any exhibits to filings made in
respect of this transaction or in accordance with periodic filing requirements
under the Exchange Act), the NYSE MKT, the JSE or any regulatory agency, without
the prior written consent of the Investor, which may not unreasonably be
withheld, conditioned or delayed, except to the extent that the Company
reasonably determines that such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Investor with prior
notice of such disclosure.

 

 
24

--------------------------------------------------------------------------------

 

 

 

9.7     Replacement of Share Certificates. If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Shares.

 

9.8     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

9.9     Entire Agreement. This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, representations
and warranties, both oral and written, between or made by the parties with
respect to the subject matter hereof and thereof.

 

9.10     Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

9.11     Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any Proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such Proceeding may be served on each party hereto anywhere
in the world by the same methods as are specified for the giving of notices
under this Agreement. Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such Proceeding and to the laying of venue
in such court. Each party hereto irrevocably waives any objection to the laying
of venue of any such Proceeding brought in such courts and irrevocably waives
any claim that any such Proceeding brought in any such court has been brought in
an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

[Signature Page Follows]

 

 

 

 
25

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

THE COMPANY

 

CAMAC Energy Inc.

 

 

 

By: /s/ Kase Lawal                         

      Dr. Kase Lawal

      Chairman and Chief Executive Officer Nov. 18, 2013

 

 

THE INVESTOR

 

Public Investment Corporation (SOC) Limited

 

 

 

By: /s/ L. Smit                                       

      L. Smit

      Acting Chief Investment Officer Oct. 21, 2013

 

 

 
26

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Form of Registration Rights Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

 

 

 

 

 

 

 

FORM OF

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND BETWEEN

 

CAMAC ENERGY INC.

 

AND

 

THE PUBLIC INVESTMENT CORPORATION (SOC) LIMITED

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

Table of Contents

 

Page

 

Article I

DEFINITIONS

     

Section 1.01

Definitions

1

 

Article II

REGISTRATION RIGHTS

     

Section 2.01

Registration

3

Section 2.02

Piggyback Rights

6

Section 2.03

Underwritten Offering

7

Section 2.04

Sale Procedures

8

Section 2.05

Cooperation by Holders

12

Section 2.06

Restrictions on Public Sale by Holders of Registrable Securities

12

Section 2.07

Expenses

12

Section 2.08

Indemnification

13

Section 2.09

Rule 144 Reporting

15

Section 2.10

Transfer or Assignment of Registration Rights

15

Section 2.11

Limitation on Subsequent Registration Rights

16

 

Article III

 

MISCELLANEOUS

     

Section 3.01

Communications

16

Section 3.02

Successor and Assigns

16

Section 3.03

Aggregation of Purchased Common Stock

16

Section 3.04

Recapitalization, Exchanges, Etc. Affecting the Common Stock

16

Section 3.05

Specific Performance

17

Section 3.06

Counterparts

17

Section 3.07

Headings

17

Section 3.08

Governing Law

17

Section 3.09

Severability of Provisions

17

Section 3.10

Entire Agreement

17

Section 3.11

Amendment

17

Section 3.12

No Presumption

18

Section 3.13

Obligations Limited to Parties to Agreement

18

Section 3.14

Interpretation

18

 

 

 


--------------------------------------------------------------------------------

 

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [●], 2013 by and between CAMAC Energy Inc., a Delaware corporation
(“CEI”), and the Public Investment Corporation (SOC) Limited (registration
number 2005/009094/06), a state-owned company registered and duly incorporated
in accordance with the laws of the Republic of South Africa, (acting in its
capacity as Agent and Representative of its client, The Government Employees
Pension Fund) (“PIC”).

 

WHEREAS, this Agreement is made pursuant to that certain Share Purchase
Agreement, executed as of November 18, 2013, by and among the Company and PIC
(the “Share Purchase Agreement”);

 

WHEREAS, CEI has agreed to provide the registration and other rights set forth
in this Agreement for the benefit of PIC pursuant to the Share Purchase
Agreement; and

 

WHEREAS, it is a condition to the obligations of PIC under the Share Purchase
Agreement that this Agreement be executed and delivered.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

Article I
DEFINITIONS

 

Section 1.01     Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Share Purchase Agreement. The terms
set forth below are used herein as so defined:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 (as defined
below).

 

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Allied” means Allied Energy PLC, a company incorporated in the Federal Republic
of Nigeria.

 

“Allied Registration Rights Agreement” means that certain Registration Rights
Agreement executed by and between CEI and Allied in form substantially the same
as this Agreement, mutatis mutandis.

 

“CEI” has the meaning specified therefor in the introductory paragraph of this
Agreement.

 

“Commission” means the United States Securities and Exchange Commission.

 

 

 


--------------------------------------------------------------------------------

 

 

“Common Stock” means the common stock of the Company, $0.001 par value per
share.

 

“Consideration Shares” means the shares of Common Stock issued or issuable to
PIC pursuant to the Share Purchase Agreement.

 

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a)(i)
of this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Holder Underwriter Registration Statement” has the meaning specified therefor
in Section 2.04(o) of this Agreement.

 

“Included Registrable Securities” has the meaning specified therefor in Section
2.02(a) of this Agreement.

 

“Liquidated Damages” has the meaning specified therefor in Section 2.01(a)(ii)
of this Agreement.

 

“Liquidated Damages Date” has the meaning specified therefor in Section
2.01(a)(ii) of this Agreement.

 

“Liquidated Damages Multiplier” means the product of $0.7164 times the number of
Consideration Shares outstanding on the date that Liquidated Damages first begin
to accrue.

 

“Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

 

“Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

 

“PIC” has the meaning specified therefor in the introductory paragraph of this
Agreement

 

“Registrable Securities” means the Consideration Shares and any shares of Common
Stock issued as Liquidated Damages pursuant to this Agreement and any securities
issued or issuable thereon upon any stock split, dividend or other distribution,
recapitalization or similar event, or any exercise price adjustment with respect
to any of the securities referenced herein.

 

“Registration Default” has the meaning specified therefor in Section 2.01(a)(ii)
of this Agreement.

 

“Registration Statement” has the meaning specified therefor in Section
2.01(a)(i) of this Agreement.

 

 

 
2

--------------------------------------------------------------------------------

 

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933.

 

“Selling Expenses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

 

“Share Purchase Agreement” has the meaning specified therefor in the Recitals of
this Agreement.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Stock is sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

 

Section 1.02     Registrable Securities. Any Registrable Security will cease to
be a Registrable Security when: (a) a registration statement covering such
Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force)
under the Securities Act; (c) such Registrable Security can be disposed of
without restriction (including, but not limited to, volume limitations) pursuant
to Rule 144(k) (or any similar provision then in force) under the Securities
Act; or (d) such Registrable Security has been sold in a private transaction in
which the transferor’s rights under this Agreement are not assigned to the
transferee of such securities.

 

Article II
REGISTRATION RIGHTS

 

Section 2.01     Registration.

 

(a)     (i) Deadline to Go Effective. As soon as practicable following the
Second Closing, but in any event within 60 days of the Second Closing Date, CEI
shall prepare and file a registration statement under the Securities Act to
permit the resale of the Registrable Securities from time to time, including as
permitted by Rule 415 with respect to all of the Registrable Securities (the
“Registration Statement”). CEI shall use its commercially reasonable efforts to
cause the Registration Statement to become effective no later than 135 days
following the Second Closing Date. A Registration Statement filed pursuant to
this Section 2.01 shall be on Form S-3 (except if CEI is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form in accordance herewith). CEI
will use its commercially reasonable efforts to cause the Registration Statement
filed pursuant to this Section 2.01 to be continuously effective under the
Securities Act until the earlier of (i) the date as of which all such
Registrable Securities are sold by PIC or (ii) the date when such Registrable
Securities become eligible for resale without restriction (including, but not
limited to, volume limitations) under Rule 144(k) (or any similar provision then
in force) under the Securities Act (the “Effectiveness Period”). The
Registration Statement when declared effective (including the documents
incorporated therein by reference) shall comply as to form with all applicable
requirements of the Securities Act and the Exchange Act and shall not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading. As
provided in Section 2.01(d) of this Agreement, CEI shall be required to file and
maintain the effectiveness of as many registration statements as are necessary
to register all of the Registrable Securities.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(ii)     Liquidated Damages. If any Consideration Shares are not covered by the
Registration Statement contemplated by Section 2.01(a) of this Agreement
(a “Registration Default”) within two years of the Second Closing Date (the
“Liquidated Damages Date”), then PIC shall be entitled to a payment with respect
to the Consideration Shares that are not covered by such Registration Statement,
as liquidated damages and not as a penalty, of 0.25% of the Liquidated Damages
Multiplier for each period of 30 consecutive days following the Liquidated
Damages Date during which a Registration Default continues (the “Liquidated
Damages”); provided, however, that the aggregate amount of Liquidated Damages
payable by CEI to PIC under this Agreement shall in no event exceed $10,000,000.
The Liquidated Damages payable pursuant to this Section 2.1(a)(ii) shall be
payable within ten (10) Business Days of the end of each such 30-day period. Any
Liquidated Damages shall be paid at PIC’s election: (i) in cash; or (ii) in
shares of additional Common Stock. Upon any issuance of Common Stock as
Liquidated Damages, CEI shall promptly prepare and file an amendment to the
Registration Statement prior to its effectiveness adding the shares of such
Common Stock to the Registration Statement as additional Registrable Securities.
The determination of the number of shares of Common Stock to be issued as
Liquidated Damages shall be based on a valuation price of $0.7164 per share of
Common Stock. As soon as practicable following the date that the Registration
Statement becomes effective, but in any event within two Business Days of such
date, CEI shall provide the Holders with written notice of the effectiveness of
the Registration Statement.

 

(b)     Delay Rights. Notwithstanding anything to the contrary contained herein,
CEI may, upon written notice to any Selling Holder whose Registrable Securities
are included in the Registration Statement, suspend such Selling Holder’s use of
any prospectus which is a part of the Registration Statement (in which event the
Selling Holder shall discontinue sales of the Registrable Securities pursuant to
the Registration Statement, but such Selling Holder may settle any such sales of
Registrable Securities) if (i) CEI is pursuing an acquisition, merger,
reorganization, disposition or other similar transaction and CEI determines in
good faith that CEI’s ability to pursue or consummate such a transaction would
be materially adversely affected by any required disclosure of such transaction
in the Registration Statement or (ii) CEI has experienced some other material
non-public event the disclosure of which at such time, in the good faith
judgment of CEI, would materially adversely affect CEI; provided, however, in no
event shall a Holder be suspended for a period that exceeds an aggregate of 30
days in any 90- day period or 90 days in any 365-day period. Upon disclosure of
such information or the termination of the condition described above, CEI shall
provide prompt notice to the Selling Holders whose Registrable Securities are
included in the Registration Statement, shall promptly terminate any suspension
of sales it has put into effect and shall take such other actions to permit
registered sales of Registrable Securities as contemplated in this Agreement.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(c)     Additional Rights to Liquidated Damages. If (i) the Holders are
prohibited from selling their Registrable Securities under the Registration
Statement as a result of a suspension pursuant to Section 2.01(b) of this
Agreement in excess of the periods permitted therein or (ii) the Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose without being succeeded by a post-effective amendment to the
Registration Statement, a supplement to the prospectus or a report filed with
the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange
Act, then, until the suspension is lifted or a post-effective amendment,
supplement or report is filed with the Commission, but not including any day on
which a suspension is lifted or such amendment, supplement or report is filed
and declared effective, if applicable, CEI shall owe the Holders an amount equal
to the Liquidated Damages for each period of 30 consecutive days during which
the suspension continues beyond the (x) period permitted under Section 2.01(b)
of this Agreement or (y) day after the Registration Statement ceased to be
effective or failed to be useable for its intended purposes, as liquidated
damages and not as a penalty; provided, however, and subject to
Section 2.01(a)(ii) of this Agreement, CEI shall not be required to pay
Liquidated Damages under this Section 2.01(c) with respect to Consideration
Shares not covered by a Registration Statement at the date a suspension
commences. For the purposes of this Section 2.01(c), a suspension shall be
deemed lifted on the date that notice that the suspension has been lifted is
delivered to the Holders pursuant to Section 3.01 of this Agreement.

 

(d)     Claw-Back of Registrable Securities. CEI may exclude Registrable
Securities from the Registration Statement if required by the Commission in
order for the Commission to declare the Registration Statement effective;
provided, however, that CEI will use its commercially reasonable efforts to file
a subsequent Registration Statement that includes the Registrable Securities
excluded from the initial Registration Statement at such time as it may do so in
accordance with the Securities Act as interpreted by the Commission, but in any
event within six months of the effective date of the preceding Registration
Statement, and CEI will use its commercially reasonable efforts to have such
Registration Statement declared effective within a reasonable period of time
after such filing. CEI shall not be required to pay any Liquidated Damages in
accordance with Section 2.01(a)(ii) of this Agreement for any Registrable
Securities that are not registered pursuant to this Section 2.02(d). The formula
described in Section 2.02(b) shall determine the number of Registrable
Securities that are excluded under this Section 2.01(c) vis-à-vis the number of
shares of Common Stock of Allied that are excluded under any registration
statement, except that the maximum number of shares of Common Stock to be
registered under any registration statement shall be determined by the
Commission’s requirements instead of the determination by a Managing Underwriter
or Underwriters.

 

 

 
5

--------------------------------------------------------------------------------

 

 

(e)     No Obligation For Primary Offering By Holders. If the Commission deems
the registration of any Registrable Securities to be a primary offering by CEI
or the Holders, and the Commission prohibits the use of Rule 415 to sell
Registrable Securities on a delayed or continuous basis, then PIC shall not be
obligated to commit to any such primary offering to allow the Registration
Statement to be declared effective by the Commission.

 

Section 2.02     Piggyback Rights.

 

(a)     Participation. If at any time CEI proposes to file (i) a prospectus
supplement to an effective shelf registration statement, other than the
Registration Statement contemplated by Section 2.01 of this Agreement, or (ii) a
registration statement, other than a shelf registration statement, in either
case, for the sale of Common Stock in an Underwritten Offering for its own
account, then as soon as practicable but not less than three Business Days prior
to the filing of (x) any preliminary prospectus supplement relating to such
Underwritten Offering pursuant to Rule 424(b) under the Securities Act, (y) the
prospectus supplement relating to such Underwritten Offering pursuant to Rule
424(b) under the Securities Act (if no preliminary prospectus supplement is
used) or (z) such registration statement, as the case may be, then CEI shall
give notice (including, but not limited to, notification by electronic mail) of
such proposed Underwritten Offering to the Holders and such notice shall offer
the Holders the opportunity to include in such Underwritten Offering such number
of Registrable Securities (the “Included Registrable Securities”) as each such
Holder may request in writing; provided, however, that if CEI has been advised
by the Managing Underwriter that the inclusion of Registrable Securities for
sale for the benefit of the Holders will have a material adverse effect on the
price, timing or distribution of the Common Stock in the Underwritten Offering,
then the amount of Registrable Securities to be offered for the account of
Holders shall be determined based on the provisions of Section 2.02(b) of this
Agreement. The notice required to be provided in this Section 2.02(a) to Holders
shall be provided on a Business Day pursuant to Section 3.01 hereof and receipt
of such notice shall be confirmed by such Holder. Each such Holder shall then
have three Business Days after receiving such notice to request inclusion of
Registrable Securities in the Underwritten Offering, except that such Holder
shall have one Business Day after such Holder confirms receipt of the notice to
request inclusion of Registrable Securities in the Underwritten Offering in the
case of a “bought deal”, “registered direct offering” or “overnight transaction”
where no preliminary prospectus is used. If no request for inclusion from a
Holder is received within the specified time, such Holder shall have no further
right to participate in such Underwritten Offering. If, at any time after giving
written notice of its intention to undertake an Underwritten Offering and prior
to the closing of such Underwritten Offering, CEI shall determine for any reason
not to undertake or to delay such Underwritten Offering, CEI may, at its
election, give written notice of such determination to the Selling Holders and,
(x) in the case of a determination not to undertake such Underwritten Offering,
shall be relieved of its obligation to sell any Included Registrable Securities
in connection with such terminated Underwritten Offering, and (y) in the case of
a determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such offering by giving written notice to CEI of such withdrawal
up to and including the time of pricing of such offering. No Holder shall be
entitiled to participate in any such Underwritten Offering under this Section
2.02(a) unless such Holder (together with any Affiliate of such Holder)
participating therein held at least $10,000,000 of Common Stock as of the
Closing Date, based on a valuation price of $0.7164 per share of Common Stock.
Notwithstanding the foregoing, any Holder may deliver written notice (an “Opt
Out Notice”) to CEI requesting that such Holder not receive notice from CEI of
any proposed Underwritten Offering; provided, however, that such Holder may
later revoke any such notice.

 

 

 
6

--------------------------------------------------------------------------------

 

 

(b)     Priority of Rights. If the Managing Underwriter or Underwriters of any
proposed Underwritten Offering of Common Stock included in an Underwritten
Offering involving Included Registrable Securities advises CEI, or CEI
reasonably determines, that the total amount of Common Stock that the Selling
Holders and any other Persons intend to include in such offering exceeds the
number that can be sold in such offering without being likely to have a material
adverse effect on the price, timing or distribution of the Common Stock offered
or the market for the Common Stock, then the Common Stock to be included in such
Underwritten Offering shall include the number of Registrable Securities that
such Managing Underwriter or Underwriters advises CEI, or CEI reasonably
determines, can be sold without having such adverse effect, with such number to
be allocated (i) first, to CEI and (ii) second, to the Selling Holders and other
Persons who have requested participation in such Underwritten Offering. The pro
rata allocations for each such Selling Holder or other Person shall be the
product of (a) (i) the maximum number of shares of Common Stock that the
Managing Underwriter or Underwriters have determined can be sold in such
Underwritten Offering under clause (ii) of the preceding sentence multiplied by
(b) the fraction derived by dividing (x) the number of shares of Common Stock
owned by such Selling Holder following the Second Closing by (y) the aggregate
number of shares of Common Stock owned following the Second Closing Date by all
Selling Holders and other Persons participating in the Underwritten Offering.
All participating Selling Holders shall have the opportunity to share pro rata
that portion of such priority allocable to any Selling Holder(s) not so
participating.

 

Section 2.03     Underwritten Offering.

 

(a)     Request for Underwritten Offering. Any one or more Holders that
collectively hold greater than $20,000,000 of Registrable Securities, based on a
valuation price of $0.7164 per share of Common Stock, may deliver written notice
to CEI that such Holders wish to dispose of an aggregate of at least $20,000,000
of Registrable Securities, based on a valuation price of $0.7164 per share of
Common Stock, in an Underwritten Offering. Upon receipt of any such written
request, CEI shall retain underwriters reasonably acceptable to the Holders,
effect such sale through an Underwritten Offering, including entering into an
underwriting agreement in customary form with the Managing Underwriter or
Underwriters, which shall include, among other provisions, indemnities to the
effect and to the extent provided in Section 2.08, and take all reasonable
actions as are requested by the Managing Underwriter or Underwriters to expedite
or facilitate the disposition of such Registrable Securities, including
management’s participation in any roadshow or similar marketing effort on behalf
of any such Holder. Holders requesting an Underwritten Offering shall be
responsible for all Selling Expenses. The parties acknowledge that CEI shall not
be required to prepay any Selling Expenses on behalf of the requesting Holders
and may discontinue any actions required to be taken hereby and shall not incur
any penalty hereunder for such discontinuation if such Selling Expenses are not
promptly paid when due by the requesting Holders. The parties further agree that
CEI shall be entitled to obtain written agreement from the requesting Holders to
pay any and all such Selling Expenses from the proceeds of the sales of such
securities (i.e., from the flow of funds at the closing of such offering) prior
to initiating any such Underwritten Offering.

 

 

 
7

--------------------------------------------------------------------------------

 

 

(b)     General Procedures. In connection with any Underwritten Offering under
this Agreement or the Allied Registration Rights Agreement, CEI shall be
entitled to select the Managing Underwriter or Underwriters with the consent of
the Person or Persons holding a majority of the shares of Common Stock of all
Holders, which such consent shall not be unreasonably withheld, and if Allied is
also registering shares of Common Stock in such Underwritten Offering, with the
consent of Allied, which shall not be unreasonably withheld. In connection with
an Underwritten Offering contemplated by this Agreement in which a Selling
Holder participates, CEI shall be obligated to enter into an underwriting
agreement that contains such representations, covenants, indemnities and other
rights and obligations as are customary in underwriting agreements for firm
commitment offerings of securities. No Selling Holder may participate in such
Underwritten Offering unless such Selling Holder agrees to sell its Registrable
Securities on the basis provided in such underwriting agreement and completes
and executes all questionnaires, powers of attorney, indemnities and other
documents reasonably required under the terms of such underwriting agreement.
Each Selling Holder may, at its option, require that any or all of the
representations and warranties by, and the other agreements on the part of, CEI
to and for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with CEI or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder and its ownership of the securities being registered on its
behalf, its intended method of distribution and any other representation
required by law. If any Selling Holder disapproves of the terms of an
underwriting, such Selling Holder may elect to withdraw therefrom by notice to
CEI and the Managing Underwriter; provided, however, that such withdrawal must
be made up to and including the time of pricing of such Underwritten Offering.

 

Section 2.04     Sale Procedures. In connection with its obligations under this
Article II, CEI will, as expeditiously as possible:

 

(a)     prepare and file with the Commission such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
the Registration Statement;

 

(b)     if a prospectus supplement will be used in connection with the marketing
of an Underwritten Offering from the Registration Statement and the Managing
Underwriter at any time shall notify CEI in writing that, in the sole judgment
of such Managing Underwriter, inclusion of detailed information to be used in
such prospectus supplement is of material importance to the success of the
Underwritten Offering of such Registrable Securities, use its commercially
reasonable efforts to include such information in such prospectus supplement;

 

(c)     furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement or other
registration statement;

 

 

 
8

--------------------------------------------------------------------------------

 

 

(d)     if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that CEI will not be required to qualify generally to
transact business in any jurisdiction where it is not then required to so
qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 

(e)     promptly notify each Selling Holder and each underwriter of Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered by any of them under the Securities Act, of (i) the filing of the
Registration Statement or any other registration statement contemplated by this
Agreement or any prospectus or prospectus supplement to be used in connection
therewith, or any amendment or supplement thereto, and, with respect to such
Registration Statement or any other registration statement or any post-effective
amendment thereto, when the same has become effective; and (ii) any written
comments from the Commission with respect to any filing referred to in clause
(i) and any written request by the Commission for amendments or supplements to
the Registration Statement or any other registration statement or any prospectus
or prospectus supplement thereto;

 

(f)     immediately notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) the happening of any
event as a result of which the prospectus or prospectus supplement contained in
the Registration Statement or any other registration statement contemplated by
this Agreement, as then in effect, includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing; (ii) the issuance or threat of issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any other registration statement contemplated by this Agreement, or
the initiation of any proceedings for that purpose; or (iii) the receipt by CEI
of any notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, CEI agrees to as
promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;

 

 

 
9

--------------------------------------------------------------------------------

 

 

(g)     upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

 

(h)     in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for CEI dated the effective date of the applicable
registration statement or the date of any amendment or supplement thereto, and a
letter of like kind dated the date of the closing under the underwriting
agreement, and (ii) a “cold comfort” letter, dated the date of the applicable
registration statement or the date of any amendment or supplement thereto and a
letter of like kind dated the date of the closing under the underwriting
agreement, in each case, signed by the independent public accountants who have
certified CEI’s financial statements included or incorporated by reference into
the applicable registration statement, and each of the opinion and the “cold
comfort” letter shall be in customary form and covering substantially the same
matters with respect to such registration statement (and the prospectus and any
prospectus supplement included therein) as are customarily covered in opinions
of issuer’s counsel and in accountants’ letters delivered to the underwriters in
underwritten offerings of securities and such other matters as such underwriters
or Selling Holders may reasonably request;

 

(i)     otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158;

 

(j)     make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and CEI personnel as
is reasonable and customary to enable such parties to establish a due diligence
defense under the Securities Act; provided, however, that CEI need not disclose
any such information to any such representative unless and until such
representative has entered into or is otherwise subject to a confidentiality
agreement with CEI satisfactory to CEI;

 

(k)     cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by CEI are then listed;

 

(l)     use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
CEI to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

 

 

 
10

--------------------------------------------------------------------------------

 

 

(m)     provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

 

(n)     enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and

 

(o)     if any Holder could reasonably be deemed to be an “underwriter”, as
defined in Section 2(a)(11) of the Securities Act, in connection with the
registration statement in respect of any registration of CEI’s securities of any
Holder pursuant to this Agreement, and any amendment or supplement thereof (any
such registration statement or amendment or supplement a “Holder Underwriter
Registration Statement”), cooperate with such Holder in allowing such Holder to
conduct customary “underwriter’s due diligence” with respect to CEI and satisfy
its obligations in respect thereof. In addition, at any Holder’s request, CEI
will furnish to such Holder, on the date of the effectiveness of any Holder
Underwriter Registration Statement and thereafter from time to time on such
dates as such Holder may reasonably request, (i) a letter, dated such date, from
CEI’s independent certified public accountants in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to such Holder, and (ii) an opinion,
dated as of such date, of counsel representing CEI for purposes of such Holder
Underwriter Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, including a standard
“10b-5” statement of negative assurance for such offering, addressed to such
Holder. CEI will also permit legal counsel to such Holder to review and comment
upon any such Holder Underwriter Registration Statement at least five Business
Days prior to its filing with the Commission and all amendments and supplements
to any such Holder Underwriter Registration Statement within a reasonable number
of days prior to their filing with the Commission and not file any Holder
Underwriter Registration Statement or amendment or supplement thereto in a form
to which such Holder’s legal counsel reasonably objects.

 

Each Selling Holder, upon receipt of notice from CEI of the happening of any
event of the kind described in Section 2.04(f) of this Agreement, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.04(f) of this Agreement or until it is advised in
writing by CEI that the use of the prospectus may be resumed, and has received
copies of any additional or supplemental filings incorporated by reference in
the prospectus, and, if so directed by CEI, such Selling Holder will, or will
request the managing underwriter or underwriters, if any, to deliver to CEI (at
CEI’s expense) all copies in their possession or control, other than permanent
file copies then in such Selling Holder’s possession, of the prospectus covering
such Registrable Securities current at the time of receipt of such notice.

 

If requested by PIC, CEI shall: (i) as soon as practicable incorporate in a
prospectus supplement or post-effective amendment such information as such
Holder reasonably requests to be included therein relating to the sale and
distribution of Registrable Securities, including information with respect to
the number of Registrable Securities being offered or sold, the purchase price
being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering; (ii) as soon as practicable make all
required filings of such prospectus supplement or post-effective amendment after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment; and (iii) as soon as practicable, supplement or
make amendments to any Registration Statement.

 

 

 
11

--------------------------------------------------------------------------------

 

 

Section 2.05     Cooperation by Holders. CEI shall have no obligation to include
in the Registration Statement Common Stock of a Holder, or in an Underwritten
Offering pursuant to Section 2.02 of this Agreement, Common Stock of a Selling
Holder, who has failed to timely furnish such information that, in the opinion
of counsel to CEI, is reasonably required in order for the registration
statement or prospectus supplement, as applicable, to comply with the Securities
Act.

 

Section 2.06     Restrictions on Public Sale by Holders of Registrable
Securities. For a period of 365 days from the Second Closing Date, each Holder
of Registrable Securities who is included in the Registration Statement agrees
not to effect any public sale or distribution of the Registrable Securities
during the 30-day period following completion of an Underwritten Offering of
equity securities by CEI, whether for its own account or for the account of
Allied (except as provided in this Section 2.06); provided, however, that the
duration of the foregoing restrictions shall be no longer than the duration of
the shortest restriction generally imposed by the underwriters on the officers
or directors or any other stockholder of CEI on whom a restriction is imposed in
connection with such public offering. In addition, except in the case of primary
Underwritten Offerings of equity offerings by CEI, the provisions of this
Section 2.06 shall not apply with respect to a Holder that (a) owns less than
$10,000,000 of Common Stock, based on a valuation price of $0.7164 per share of
Common Stock, (b) has delivered an Opt Out Notice to CEI pursuant to Section
2.02 hereof or (c) has submitted a notice requesting the inclusion of
Registrable Securities in an Underwritten Offering pursuant to Section 2.02 or
Section 2.03(a) hereof but is unable to do so as a result of the priority
provisions contained in Section 2.02(b) hereof.

 

Section 2.07     Expenses.

 

(a)     Certain Definitions. “Registration Expenses” means all expenses incident
to CEI’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities on the Registration Statement pursuant to
Section 2.01 hereof or an Underwritten Offering covered under this Agreement,
and the disposition of such securities, including, without limitation, all
registration, filing, securities exchange listing and NYSE MKT fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority (FINRA), transfer taxes and fees of transfer agents and registrars and
all word processing fees, and the fees and disbursements of counsel and
independent public accountants for CEI in connection with CEI’s obligations
under Section 2.01 of this Agreement. “Selling Expenses” means all underwriting
fees, discounts and selling commissions allocable to the sale of the Registrable
Securities, and, in the case of an Underwritten Offering, duplicating and
printing expenses and the fees and disbursements of counsel and independent
public accountants for CEI, including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance with Sections 2.03 and 2.04 of this Agreement.

 

(b)     Expenses. CEI will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. In
addition, except as otherwise provided in Section 2.08 hereof, CEI shall not be
responsible for legal fees incurred by Holders in connection with the exercise
of such Holders’ rights hereunder. Each Selling Holder shall pay all Selling
Expenses in connection with any sale of its Registrable Securities hereunder.

 

 

 
12

--------------------------------------------------------------------------------

 

 

Section 2.08     Indemnification.

 

(a)     By CEI. In the event of an offering of any Registrable Securities under
the Securities Act pursuant to this Agreement, CEI will indemnify and hold
harmless each Selling Holder thereunder, its directors and officers, and each
underwriter, pursuant to the applicable underwriting agreement with such
underwriter, of Registrable Securities thereunder and each Person, if any, who
controls such Selling Holder or underwriter within the meaning of the Securities
Act and the Exchange Act, and its directors and officers, against any losses,
claims, damages, expenses or liabilities (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder, director, officer, underwriter or controlling Person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such Losses
(or actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder, its directors and
officers, each such underwriter and each such controlling Person for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such Loss or actions or proceedings; provided, however, that
CEI will not be liable in any such case if and to the extent that any such Loss
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission so made in strict conformity with information
furnished by such Selling Holder, its directors or officers or any underwriter
or controlling Person in writing specifically for use in the Registration
Statement or such other registration statement, or prospectus supplement, as
applicable. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Selling Holder or any such
Selling Holder, its directors or officers or any underwriter or controlling
Person, and shall survive the transfer of such securities by such Selling
Holder.

 

(b)     By Each Selling Holder. Each Selling Holder agrees severally and not
jointly to indemnify and hold harmless CEI, its directors and officers, and each
Person, if any, who controls CEI within the meaning of the Securities Act or of
the Exchange Act, and its directors and officers, to the same extent as the
foregoing indemnity from CEI to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in the Registration Statement or
any preliminary prospectus or final prospectus included therein, or any
amendment or supplement thereto; provided, however, that the liability of each
Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

 

 

 
13

--------------------------------------------------------------------------------

 

 

(c)     Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party other than under this Section 2.08. In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.08 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense or employ counsel reasonably
acceptable to the indemnified party or (ii) if the defendants in any such action
include both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other reasonable expenses related to such participation to
be reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, no indemnifying party shall settle any action
brought against an indemnified party with respect to which it is entitled to
indemnification hereunder without the consent of the indemnified party, unless
the settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, the indemnified party.
Notwithstanding any other provision of this Agreement, no indemnified party
shall settle any action brought against it with respect to which it is entitled
to indemnification hereunder without the consent of the indemnifying party,
unless the settlement thereof imposes no liability or obligation on, and
includes a complete and unconditional release from all liability of, the
indemnifying party.

 

(d)     Contribution. If the indemnification provided for in this Section 2.08
is held by a court or government agency of competent jurisdiction to be
unavailable to any indemnified party or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

 

 

 
14

--------------------------------------------------------------------------------

 

 

(e)     Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

 

Section 2.09     Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, CEI
agrees to use its commercially reasonable efforts to:

 

(a)     make and keep public information regarding CEI available, as those terms
are understood and defined in Rule 144 under the Securities Act, at all times
from and after the date hereof;

 

(b)     file with the Commission in a timely manner all reports and other
documents required of CEI under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

 

(c)     so long as a Holder owns any Registrable Securities, furnish, unless
otherwise not available at no charge by access electronically to the
Commission’s EDGAR filing system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of CEI, and such other reports and
documents so filed as such Holder may reasonably request in availing itself of
any rule or regulation of the Commission allowing such Holder to sell any such
securities without registration.

 

Section 2.10     Transfer or Assignment of Registration Rights. The rights to
cause CEI to register Registrable Securities granted to PIC by CEI under this
Article II may be transferred or assigned by PIC to one or more transferee(s) or
assignee(s) of such Registrable Securities; provided, however, that, (a) unless
such transferee is an Affiliate of PIC, each such transferee or assignee holds
as a result of and at the date of transfer or assignment Registrable Securities
representing at least $10,000,000 of the Registrable Securities, based on a
valuation price of $0.7164 per share of Common Stock, (b) CEI is given written
notice prior to any such transfer or assignment, stating the name and address of
each such transferee and identifying the securities with respect to which such
registration rights are being transferred or assigned and (c) each such
transferee assumes in writing responsibility for its portion of the obligations
of PIC under this Agreement.

 

 

 
15

--------------------------------------------------------------------------------

 

 

Section 2.11     Limitation on Subsequent Registration Rights. From and after
the date hereof, CEI shall not, without the prior written consent of the Holders
of a majority of the outstanding Registrable Securities, (a) enter into any
agreement with any current or future holder of any securities of CEI that would
allow such current or future holder to require CEI to include securities in any
registration statement filed by CEI on a basis that is superior in any way to
the piggyback rights granted to PIC hereunder or (b) grant registration rights
to any other Person that would be superior to PIC’s registration rights
hereunder. For the avoidance of doubt, nothing in this Section 2.11 or elsewhere
herein will in any way be construed to prohibit CEI from entering into and
performing the Allied Registration Rights Agreement.

 

Article III

MISCELLANEOUS

 

Section 3.01     Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, electronic
mail, courier service or personal delivery:

 

(a)     if to PIC, to the address set forth in Section 9.3 of the Share Purchase
Agreement in accordance with the provisions of this Section 3.01;

 

(b)     if to a transferee of PIC, to such Holder at the address provided
pursuant to Section 2.10 hereof; and

 

(c)     if to CEI, at 1330 Post Oak Boulevard, Suite 2250, Houston, Texas 77056
(facsimile: (713)797-2940), notice of which is given in accordance with the
provisions of this Section 3.01.

 

All such notices and communications shall be deemed to have been received: at
the time delivered by hand, if personally delivered; when receipt acknowledged,
if sent via facsimile or electronic mail; and when actually received, if sent by
courier service or any other means.

 

Section 3.02     Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.

 

Section 3.03     Aggregation of Purchased Common Stock. All Common Stock held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.

 

Section 3.04     Recapitalization, Exchanges, Etc. Affecting the Common Stock.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all shares of Common Stock or other capital stock of CEI
or any successor or assign of CEI (whether by merger, consolidation, sale or
acquisition of assets or otherwise) which may be issued in respect of, in
exchange for or in substitution of, the Registrable Securities, and shall be
appropriately adjusted for combinations, stock splits, recapitalizations and the
like occurring after the date of this Agreement.

 

 

 
16

--------------------------------------------------------------------------------

 

 

Section 3.05     Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each party, in addition to and without limiting
any other remedy or right it may have, will have the right to an injunction or
other equitable relief in any court of competent jurisdiction, enjoining any
such breach, and enforcing specifically the terms and provisions hereof, and
each of the parties hereto hereby waives any and all defenses it may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief. The existence of this right will not
preclude any party from pursuing any other rights and remedies at law or in
equity which such party may have.

 

Section 3.06     Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. Facsimile or other electronic (pdf) exemption and
delivery of this Agreement is legal, valid and binding for all purposes.

 

Section 3.07     Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 3.08     Governing Law. The Laws of the State of New York shall govern
this Agreement without regard to principles of conflict of Laws.

 

Section 3.09     Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

 

Section 3.10     Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by CEI set forth herein. This
Agreement and the Share Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.

 

Section 3.11     Amendment. No provision of this Agreement may be waived or
amended except in a written instrument signed by CEI and Holders holding a
majority in interest of the Registrable Securities. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

 

 
17

--------------------------------------------------------------------------------

 

 

Section 3.12     No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

 

Section 3.13     Obligations Limited to Parties to Agreement. Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than PIC
and CEI shall have any obligation hereunder and that no recourse under this
Agreement or the Share Purchase Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any Holder or any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any applicable Law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any Holder or any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the foregoing, as such, for any obligations of PIC under
this Agreement or the Share Purchase Agreement or any documents or instruments
delivered in connection herewith or therewith or for any claim based on, in
respect of or by reason of such obligation or its creation.

 

Section 3.14     Interpretation. Article, Section, Schedule and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts and agreements are references to such
instruments, documents, contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to”.
Whenever any determination, consent or approval is to be made or given by PIC
under this Agreement, such action shall be in such PIC’s sole discretion unless
otherwise specified.

 

[The remainder of this page is intentionally left blank]

 

 

 
18

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

  CAMAC ENERGY INC.                      By:     Name:         Title:    

 

 

 

 

 

 

 

 

 

 

Signature Page to Registration Rights Agreement



 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 



  PUBLIC INVESTMENT CORPORATION (SOC) LIMITED                    By:     Name: 
       Title:    



 

 



 

 

 

 

Signature Page to Registration Rights Agreement

 


--------------------------------------------------------------------------------

 

 

ANNEX B

 

CAMAC ENERGY INC.

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Common Stock”), of CAMAC
Energy Inc., a Delaware corporation (the “Company”), understands that the
Company has filed or intends to file with the Securities and Exchange Commission
(the “Commission”) a Registration Statement for the registration and resale of
the Registrable Securities, in accordance with the terms of the Registration
Rights Agreement, dated as of [__________], 2013 (the “Registration Rights
Agreement”), among the Company and PIC. A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms used and not otherwise defined herein shall have
the meanings ascribed thereto in the Registration Rights Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 



1.

Name.

 

(a)

Full Legal Name of Selling Stockholder

             

(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

             

(c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

         

2.

Address for Notices to Selling Stockholder:

             

Telephone:

   

Fax:

   

Contact Person:

 



 

 

 
Annex B-1

--------------------------------------------------------------------------------

 

 



3.

Beneficial Ownership of Registrable Securities:

 

Type and Number of Registrable Securities beneficially owned:

               

4.

Broker-Dealer Status:

 

(a)

Are you a broker-dealer?

   

Yes ☐          No ☐

     

Note:If yes, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

(b)

Are you an affiliate of a broker-dealer?

   

Yes ☐          No ☐

 

(c)

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

   

Yes ☐          No ☐

 

Note:If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

   

5.

Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

   

Type and Amount of Other Securities beneficially owned by the Selling
Stockholder:

           



 

 

 
Annex B-2

--------------------------------------------------------------------------------

 



     

6.

Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

           

7.

The Company has advised each Selling Stockholder that it may not use shares
registered on the Registration Statement to cover short sales of Common Stock
made prior to the date on which the Registration Statement is declared effective
by the Commission, in accordance with 1997 Securities and Exchange Commission
Manual of Publicly Available Telephone Interpretations Section A.65. If a
Selling Stockholder uses the prospectus for any sale of the Common Stock, it
will be subject to the prospectus delivery requirements of the Securities Act.
The Selling Stockholders will be responsible to comply with the applicable
provisions of the Securities Act and Exchange Act, and the rules and regulations
thereunder promulgated, including, without limitation, Regulation M, as
applicable to such Selling Stockholders in connection with resales of their
respective shares under the Registration Statement.

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.



 

 

 
Annex B-3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 



Dated:

   

Beneficial Owner:

       

By:

         

Name:
Title:



 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND
QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

CAMAC Energy Inc.
1330 Post Oak Boulevard, Suite 2250
Houston, Texas 77056
Facsimile: (713) 797-2940
Attention: Nicolas Evanoff

 

 

 
Annex B-4

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Subsidiaries

 

 



 

1.

CAMAC Petroleum Limited

 

2.

CAMAC Energy Ltd.

 

3.

CAMAC Energy Kenya Limited

 

4.

CAMAC Energy Gambia A5 Ltd.

 

5.

CAMAC Energy Gambia A2 Ltd.

 

6.

CAMAC Sierra Leone Limited

 

7.

CAMAC Energy International Ltd.

 

8.

CAMAC Energy Ghana Limited

